Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 26 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


No 17.My best and dearest friendSt: Petersburg July 26 1814
Your two last No 12 & 13 were delivered to me at the same time I presume the first had been detained at the Post Office and closely inspected and even the second was also examined but not detain’d
As to Day was our Wedding day and the day on which the Emperor’s return to us Capital was celebrated I went to the Te Deum and spent my morning in praying for the success of your Mission. when I return’d I found an order from the Captain of the Vessel for Mr Smith to go to Cronstadt immediately they are to set off tomorrow Morning, which has given such a damp to my spirits I can scarsely write you one word The Emperor has such a dislike to Mobs that every thing here goes on as if nothing had happen’d in the world more than Common in the first instance all the illuminations were order’d to be Knocked down but to day new orders are given and it is to be general The  Emperor looks remarkably well but I do not think he is so fat as he was.
Mr Harris is here and according to him we are going on finely, but he does not expect you will be at home for some time longer than you appear to think probable: he says untill you see Mr: Gallatin you can have no correct information, and that you will probably change your opinions on many points as soon as you have conversed with him this you have done I suppose by this time and I shall expect soon to hear what may be the result
I am so tired I cannot write any more and can only inform you that Charles is quite well and grows fat and that I am as ever your most affectionate Wife

L C Adams